        Case 4:21-cv-00003-BMM Document 25 Filed 01/19/21 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 ENVIRONMENTAL DEFENSE FUND;
 MONTANA ENVIRONMENTAL
 INFORMATION CENTER; and CITIZENS
 FOR CLEAN ENERGY,

                          Plaintiffs,              Case No. 4:21-cv-00003-BMM-JTJ

        v.

 U.S. ENVIRONMENTAL PROTECTION                     The Honorable Brian Morris,
 AGENCY; and ANDREW R. WHEELER, in                 Chief Judge
 his official capacity as Administrator of
 the U.S. Environmental Protection
 Agency,

                          Defendants.


                DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                  STATEMENT OF UNDISPUTED FACTS


       1.     On April 30, 2018, the EPA published in the Federal Register a notice of

proposed rulemaking for a new rule, titled “Strengthening Transparency in Regulatory

Science.” See 83 Fed. Reg. 18768, 18768 (proposed Apr. 30, 2018). The notice requested

public comment on a rule that would “direct the EPA to ensure” that the scientific

research “underlying its actions is publicly available in a manner sufficient for

independent validation.” Strengthening Transparency in Pivotal Science Underlying Significant



                                             1
         Case 4:21-cv-00003-BMM Document 25 Filed 01/19/21 Page 2 of 6



Regulatory Actions and Influential Scientific Information, 86 Fed. Reg. 469, 473 (Jan. 6, 2021)

(describing the proposed rule).

RESPONSE: Undisputed.

       2.     The EPA published a supplemental notice of proposed rulemaking on

March 18, 2020. See Strengthening Transparency in Regulatory Science, 85 Fed. Reg. 15396

(proposed Mar. 18, 2020).

RESPONSE: Undisputed.

       3.     The EPA’s Science Advisory Board warned that the rule “risks serious and

perverse outcomes.” Gupta Decl., Ex. B at 27. “[T]here are legitimate legal, ethical,

professional and financial reasons,” it wrote, “why researchers may be unable or

unwilling to fully share ‘data’—including statutes protecting participant privacy,

experimental protocols assuring confidentiality of data for human subjects, and (for

past studies) issues related to degradation and custody of data.” Id. at 26. The board

noted that the EPA and scientific institutions have “recognized that such constraints

on availability of data do not prevent studies from being verified in other ways—or

preclude those studies from being considered in regulatory decisions.” Id. It concluded

that the agency had provided “minimal justification … for why existing procedures and

norms utilized across the U.S. scientific community, including the federal government,

are inadequate,” or for how the rule would “improve transparency and the scientific

integrity of the regulatory outcomes in an effective and efficient manner.” Id. at 27.


                                              2
        Case 4:21-cv-00003-BMM Document 25 Filed 01/19/21 Page 3 of 6



RESPONSE: Defendants object to this Statement of Undisputed Fact because it is

not material to Plaintiffs’ motion for partial summary judgment. See Fed. R. Civ. P.

56(a). Notwithstanding this objection, Defendants do not dispute that EPA’s Science

Advisory Board made the above-quoted statements.

       4.     Thomas Sinks, the EPA’s Director of the Office of the Science Advisor,

wrote a Differing Scientific Opinion opposing the proposed rule. “Human subjects

research is the most predictive data for establishing the human health impact from

environmental exposures,” he wrote, and disregarding or diminishing that research

means “setting aside relevant science”—leading to “poorly developed rules.” Gupta

Decl., Ex. C at 3–4. The result, he concluded, will be to “compromise the scientific

integrity of our scientists, the validity of our rulemaking, and possibly the health of the

American People.” Id. at 4.

RESPONSE: Defendants object to this Statement of Undisputed Fact because it is

not material to Plaintiffs’ motion for partial summary judgment. See Fed. R. Civ. P.

56(a). Notwithstanding this objection, Defendants do not dispute that Dr. Sinks made

the above-quoted statements.

       5.     The EPA received hundreds of thousands of public comments opposing

the rule, including comments from plaintiff Environmental Defense Fund.

RESPONSE: Defendants object to Plaintiffs’ stated fact because it does not comply

with Federal Rule of Civil Procedure 56 and Local Rule 56.1(a)(2), as it does not

provide any admissible support for the statement.
                                            3
        Case 4:21-cv-00003-BMM Document 25 Filed 01/19/21 Page 4 of 6



       6.     After signing a final rule on December 30, 2020, the EPA announced the

rule on January 5, 2021, and published it in the Federal Register the next day.

RESPONSE: Defendants object to Plaintiffs’ stated fact because it does not comply

with Federal Rule of Civil Procedure 56 and Local Rule 56.1(a)(2), as it does not provide

any admissible support for the statement.

       7.     The final rule adds new provisions to the Code of Federal Regulations that

limit, for the first time, the weight that the agency is authorized to afford to studies that

rely on “dose-response data”—that is, “data used to characterize the quantitative

relationship between the amount of dose or exposure to a pollutant, contaminant, or

substance and an effect.” 86 Fed. Reg. 492 (to be codified at 40 C.F.R. § 30.2). The new

provisions provide that the “EPA shall give greater consideration to pivotal science

where the underlying dose-response data” are “available in a manner sufficient for

independent validation.” Id. (to be codified at 40 C.F.R. § 30.5). When the underlying

data are not so available, by contrast, the agency “will give them lesser consideration.”

Id. The rule grants the Administrator limited authority to “grant an exemption” to the

requirement, “on a case-by-case basis,” for one of five specific, enumerated reasons

documented in the record. Id. at 493 (to be codified at 40 C.F.R. § 30.7).

RESPONSE: Disputed, because Plaintiffs selectively quote provisions, often out of

context, from a 40-page Federal rulemaking. For a complete and accurate description

of its contents, Defendants respectfully refer the Court to the Final Rule, 86 Fed. Reg.

469-01 (Jan. 6, 2021).
                                             4
         Case 4:21-cv-00003-BMM Document 25 Filed 01/19/21 Page 5 of 6



       8.     The agency deemed the rule as one that only “governs internal agency

procedures for determining the consideration to afford various studies.” Id. at 472.

Based on its view that the rule is purely procedural, the EPA asserted that its rulemaking

was “exempt from the … delayed effective-date requirements set forth in” section

553(d) of the APA. Id. Accordingly, it provided that the “final rule is effective on

January 6, 2021”—its date of publication in the Federal Register. Id. at 470.

RESPONSE: Undisputed.

       9.     Assuming “arguendo,” however, “that the delayed effective-date

requirement of the Act applied,” the EPA stated that it “determined that there would

be good cause, consistent with 5 U.S.C. 553(d)(3), for making this final rule effective

immediately.” Id. at 472. The agency claimed that “immediate implementation of the

rule, with its goals of ensuring transparency and consistency in how the agency

considers dose-response data underlying pivotal science to be used in significant

regulatory decisions and influential scientific information, is crucial for ensuring

confidence in EPA decision-making.” Id.

RESPONSE: Undisputed.

       10.    The plaintiffs intend to petition the EPA to administratively postpone the

effective date of the Rule under Section 705 of the Administrative Procedure Act

(APA). But, because of the EPA’s decision to issue the Rule effective immediately, the

plaintiffs are deprived of their ability to seek that stay.


                                              5
        Case 4:21-cv-00003-BMM Document 25 Filed 01/19/21 Page 6 of 6



RESPONSE: Defendants object to Plaintiffs’ stated fact because it does not comply

with Federal Rule of Civil Procedure 56 and Local Rule 56.1(a)(2), as it does not provide

any admissible support for the statement.

January 19, 2021                       Respectfully submitted,

                                        JOHN V. COGHLAN
                                        Deputy Assistant Attorney General

                                        R. TRENT MCCOTTER
                                        Deputy Associate Attorney General

                                       ALEXANDER K. HAAS
                                       Director, Federal Programs Branch

                                        /s/ Joshua E. Gardner
                                        Joshua E. Gardner (FL Bar No. 302820)
                                        Special Counsel
                                        United States Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street, NW, Rm. 11502
                                        Washington, D.C. 20005
                                        Tele: (202) 305-7583
                                        Fax: (202) 616-8460
                                        Joshua.e.Gardner@usdoj.gov




                                            6
